DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-5 and 11-18 were cancelled in a preliminary amendment.
Claims 6-10 and 19-31 are pending in this action.

Claim Objections

Claims 23, 27-29 and 31 are objected to because of the following informalities:  the term “S1-conn”, although what it does is described, the specification does not define what it is. IN other words, is it a node/device or an interface?  Appropriate correction is required.
Claims 19-20, 22-23, 28-29 and 31 are objected to because of the following informalities:  the long form of the acronym “IT” should be given at least once.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the long form of the acronym “LTE” should be given at least once.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipate/obviated by Raje et al. (Raje) (US 2018/0167796 A1).
As per claim 6: Raje discloses a method for providing a local warning message in an LTE network (see fig. 0016-0017), comprising:
identifying a Write-Replace Warning Request signal in an S1-mme data stream from a Mobility Management Entity (see par. 0033-0034; fig. 7, element 704 and S1) (note that the message includes a message identifier, as in par. 0034);
retrieving message information from the Write-Replace Warning Request signal (see par. 0033-0034) (not --- “MME receives a Write-Replace Warning Request message from CBC when CBE detects an emergency and potential hazardous situation for the public” in par. 0033);
storing the message information (see par. 0040, 0078-0079) (note also, the term “buffered”); and
   	 routing the Write-Replace Warning Request signal to a baseband unit corresponding to the message information (see fig. 5, lines 509-512; fig. 8, element 803; par. 0033-0034), 0077-0079). Particularly, note the phrase, “Processor 802 may identify the appropriate network configuration, and may perform routing of packets from one network interface to another accordingly. Processor 802 may use memory 801, in particular to store a routing table to be used for routing packets. Baseband processor 803 may perform operations to generate the radio frequency signals for transmission or retransmission by both transceivers 805 and 806. Baseband processor 803 may also perform operations to decode signals received by transceivers 805 and 806. Baseband processor 803 may use memory 804 to perform these tasks.
As per claim 7: Raje discloses a method of claim 6, wherein the message information comprises a cell ID (see par. 0032. 0034).
As per claim 8: Raje discloses a method of claim 6, wherein the message information comprises message identifier (see 0034).
As per claim 9: Raje discloses a method of claim 6, wherein the message information comprises a serial number (see par. 0034).
As per claim 10: Raje discloses a method of claim 6, further comprising terminating the S1-mme data stream from the Mobility Management Entity (see fig. 7, elements 704 and  S1; par. 0022, 0033-0034).

Prior Art Consideration

(US 20180167796 A1), published to Raje et al. on Jun. 14, 2018, discloses --- The Write-Replace Warning Request message as described in 3GPP TS 36.413 has following fields: message-identifier, serial-number, warning-area-list, repetition-period, extended-repetition-period, number-of-broadcast-request, warning-type, warning-security-info, data-coding-scheme, warning-message-contents, and concurrent-warning-message-identifier. The warning-area-list, according to 3GPP TS 36.413, may identify the possible area of emergency by either a call-id list, an emergency-area-id list, or a tracking-area-identifier list. The cell-id list is a list of ECGI, that as explained above is formed by a combination of PLMN ID and twenty-eight bits ECI (ECI plus Cell ID) (see at least par. 0034). But, the reference does not disclose or fairly teach/suggest the feature/s provided below as reason for allowance.

Allowable Subject Matter

Claims 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the feature/s indicated below as reason for allowance recited as --- a management and Network Operations (MANO) component in communication with the S1-conn and in communication with a local venue IT infrastructure, wherein the S1-conn is configured to identify a Write-Replace Warning Request signal in an S1-mme data stream from one of the at least one MMEs, retrieve message information from the Write-Replace Warning Request signal, and rout the Write-Replace Warning Request signal to a specific one of the at least one baseband unit corresponding to the message information, within the context or as recited, particularly, in claim 23.
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/7/2022